Citation Nr: 1219175	
Decision Date: 05/31/12    Archive Date: 06/07/12	

DOCKET NO.  05-01 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for a post-traumatic seizure disorder due to head injury, evaluated as 20 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for hypothyroidism.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran retired from active duty in May 1997 after 17 years and 11 months of active military service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2004 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, as well as a December 2011 decision by the Appeals Management Center in Washington, D.C.

In a decision of January 2010, the Board denied entitlement to service connection for a chronic back disorder.  At that same time, the Board remanded for additional development the issues of service connection for an eye disorder (characterized as glaucoma) and a bilateral knee disorder, as well as increased evaluations for a seizure disorder due to traumatic brain injury (TBI) and hypothyroidism.  

In a subsequent rating decision of December 2011, the RO granted service connection for glaucoma, as well as for chondromalacia of the bilateral knees.  Accordingly, those issues are no longer on appeal.  In that same decision, the RO granted as 20 percent evaluation for service-connected post-traumatic seizure disorder due to head injury effective from March 24, 2003 (the date of receipt of the Veteran's claim for increase), in addition to a 40 percent evaluation for that same disability from October 23, 2008, the effective date of the change in regulation governing the evaluation of service-connected traumatic brain injuries.

Finally, for reasons which will become apparent, the appeal as to the issue of an evaluation in excess of 20 percent for a post-traumatic seizure disorder due to head injury prior to October 23, 2008 is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.





FINDINGS OF FACT

1.  Since October 23, 2008, the Veteran's service-connected post-traumatic seizure disorder due to head injury has been productive of no more than mild impairment of memory, attention, and concentration; with three or more subjective symptoms which are at times mildly interfering with her daily routing or instrumental activities of daily living; and irritability and apprehension and/or moodiness which occasionally interfere with social interaction or the workplace; but normal judgment; appropriate social interaction; normal orientation to person, place, time, and situation; normal motor activities; normal visual spatial orientation; normal communication; and normal consciousness.  

2.  The Veteran's service-connected hypothyroidism is presently characterized by subjective fatigability, with continuous medication required for control, but no evidence of constipation or mental sluggishness, or significant weight gain or loss.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a service-connected post-traumatic seizure disorder due to head injury from October 23, 2008 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.125a and Part 4, Diagnostic Code 8045 (effective from October 23, 2008).  

2.  The criteria for an initial evaluation in excess of 10 percent for hypothyroidism have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002); 38 C.F.R. § 4.119 and Part 4, Diagnostic Code 7903 (2011).   





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence she is expected to provide.  

In the case at hand, the Board finds that the VCAA notice requirements have been satisfied by correspondence dated in July 2003, March 2006, August 2007, May 2008, and May 2010.  In that correspondence, VA informed the Veteran that, in order to substantiate her claim for an increased rating, she needed to show that her service-connected disability had undergone an increase in severity.  To the extent there existed any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), such error was nonprejudicial, in that it did not affect the essential fairness of the adjudicatory process.  In point of fact, based on a review of the entire file, it is clear that the Veteran had a full understanding of the elements required to prevail on her claims.  Moreover, the Veteran has raised no allegations of prejudice resulting from error on the part of VA.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence she was to provide to VA, and which information and evidence VA would attempt to obtain on her behalf, VA informed her that it had a duty to obtain any records held by any Federal agency.  It also informed her that, on her behalf, VA would make reasonable efforts to obtain records which were not held by a Federal agency, such as records from private doctors and hospitals.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in connection with the current appeal, VA has obtained both VA and private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2000), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Finally, in reaching the following determination, the Board has reviewed all the evidence in the Veteran's claims file, which includes her multiple contentions, including those offered during the course of a hearing before the undersigned Acting Veterans Law Judge in October 2009, as well as both VA and private treatment records and examination reports, and pertinent evidence contained in Virtual VA.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000), and Timberlake v. Gober, 14 Vet. App. 122 (2000).

Increased Ratings

The Veteran in this case seeks increased evaluations for a service-connected seizure disorder (due to traumatic brain injury) and hypothyroidism.  In pertinent part, it is contended that manifestations of those disabilities are more severe than presently evaluated, and productive of a greater degree of impairment than is reflected by the respective evaluations now assigned.  

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

While the Board must consider the Veteran's medical history as required by various provisions under 38 C.F.R. Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 (1991)], the regulations do not give past medical reports precedence over current findings.  

In the case at hand, in correspondence of late September 2010, the Veteran's private physician indicated that she had been his patient for some time, and that he was treating her with medication for her seizure disorder and hypothyroidism.  

At the time of a subsequent VA traumatic brain injury examination in October 2010, it was noted that the Veteran's claims folder and medical records were available, and had been reviewed in their entirety.  When questioned, the Veteran indicated that, while in service, she had been involved in a serious motor vehicle accident, at which time she experienced a closed head injury.  According to the examiner, the Veteran was able to describe the nature of her closed head injury, as well as every detail of her motor vehicle accident with the exception of the exact date of the injury.  According to the Veteran, at the time of the incident in question, she sustained a moderate closed head injury.  However, in the opinion of the examiner, the Veteran's head injury was no more than mild.

When further questioned, the Veteran described her condition as stable.  The examiner concurred with the Veteran's conclusion, finding that the symptomatology of her closed head injury had, in fact, remained stable.

Concerning traumatic brain injury symptom areas identified in the examination protocol, the Veteran was of the opinion that she suffered from migraine headaches which were mild to moderate, and which occurred every day.  According to the Veteran, these headaches were partially relieved with medication.  When further questioned, the Veteran described occasional dizziness or vertigo which occurred approximately once a week or less.  She denied weakness or paralysis, and similarly denied any problems with sleep disturbance.  According to the Veteran, she felt moderately fatigued on a daily basis, but experienced no mobility difficulties.  Nor was there any evidence of balance problems.

Memory problems were reported as moderate since the time of the Veteran's accident, resulting in moderately decreased attention and concentration.  According to the Veteran, she experienced no difficulties with executive functions.  Rather, the Veteran's main problem was with "reminders," which is to say, forgetting the reason for which she had entered a room.  When questioned regarding psychiatric symptomatology, the Veteran described feeling stressed out, anxious, and apprehensive.  However, she denied any problem with depression, and similarly denied any sensory changes such as numbness or paresthesia.  

According to the Veteran, she suffered from neither hearing loss nor tinnitus.  Nor was there evidence of a decreased sense of taste or smell.  However, according to the Veteran, she began to experience seizures a few months after her inservice head trauma.  Reportedly, these seizures were subtle, and occurred approximately once per week.  Also noted were problems with occasional restlessness and irritability, though the Veteran did not report any form of autonomic dysfunction.  

Noted at the time of examination was that the Veteran's traumatic brain injury symptom course had remained stable over the years.  From a traumatic brain injury viewpoint, the Veteran was not attending any therapy.  Nor was she seeing any mental health practitioner, or taking any psychotropic medication.  Current symptomatology was described as mildly to moderately affecting the Veteran's activities of daily living.  Significantly, according to the examiner, the Veteran had continued practicing as a nurse for many years, but stopped working in 2007, when she became a grandmother.  In the opinion of the Veteran, her symptomatology had remained the same over the years, neither improving nor getting worse.  Moreover, her routine daily functioning had remained unchanged since the time of her discharge.  Reportedly, the Veteran was at times moderately impaired by her symptomatology due to a lack of energy, easy fatigue, and a feeling of apprehension.  Cognitive screening was described as mildly positive, such that neuropsychological testing was being requested for followup.  

At the time of examination, an assessment of each element of cognitive impairment and other residuals was as follows:  

1.  MEMORY, ATTENTION, CONCENTRATION, AND EXECUTIVE FUNCTION:  The Veteran was able to complete serial 7's from 100 without making errors, though at times, she was somewhat slow.  The Veteran was similarly able to remember three objects, and to repeat them in sequence on three or four different occasions.  The Veteran did not need reminders, though at times she was slow in expressing her thoughts.  The Veteran complained of memory, attention, and concentration difficulties, but denied any deficiencies in executive function.  The Veteran displayed a good capacity for alternate divided attention, though she reported a moderate deficiency of memory.  Objective evidence on testing indicated mild impairment of memory, attention, and concentration.  The Veteran was able to repeat the word "world" normally, and spelled it in a normal fashion, as well as in reverse without any difficulty.  

2.  JUDGMENT:  The Veteran's judgment was described as normal. 

3.  SOCIAL INTERACTION:  The Veteran's social interaction was routinely appropriate.  

4.  ORIENTATION:  The Veteran was well oriented to person, place, time, and situation, and able to demonstrate such tasks in a normal fashion.  

5.  MOTOR ACTIVITY:  The Veteran's motor activity was within normal limits.  

6.  VISUAL SPATIAL ORIENTATION:  The Veteran displayed a normal function in visual spatial orientation, and was able to draw a clock with the hands positioned at 10:30 as she was instructed.  

7.  SUBJECTIVE SYMPTOMS:  The Veteran displayed three or more subjective symptoms which, in her opinion, mildly interfered with her daily routine and instrumental activities of daily living.  Moreover, according to the Veteran, when she was working, it had interfered with her work activity.  

8.  NEUROBEHAVIORAL EFFECTS:  The Veteran described some irritability and apprehension, as well as occasional moodiness which occasionally interfered with her social interaction and the workplace.  However, inasmuch as the Veteran was not currently working, she was not presently precluded from work.  

9.  COMMUNICATION:  The Veteran was able to communicate clearly by spoken and written language, though she had a slight accent.  

10.  CONSCIOUSNESS:  The Veteran's consciousness was within normal limits.  

According to the examiner, the Veteran displayed no receptive or expressive aphasia.  Moreover, her efforts and motivation during the course of the examination were adequate.  Noted at the time of examination was that the Veteran had opted to retire several years earlier, and was not currently employed.  According to the examiner, it was somewhat difficult to distinguish the symptomatology presented, especially symptoms of traumatic brain injury, inasmuch as such symptoms were often intrinsically connected with issues of apprehension and restlessness, or other problems which the Veteran presented.  The Veteran was described as manifesting memory problems which occurred on a daily basis, in addition to a sense of apprehension, irritability, and restlessness.  The severity of those symptoms was described as mild to moderate.  However, the Veteran had never lost any time from work, or become unemployed as a result of symptomatology resulting from her traumatic brain injury.  According to the examiner, the Veteran's reported symptoms affected social and employment function only in a minimal fashion.  Although the Veteran was now retired, were she to be working, she would very possibly encounter some difficulty with concentration and attention to a mild to moderate extent.  Significantly, however, the Veteran was not precluded from working.  Rather, she had opted to retire.  

The Veteran gave no history of psychosis or tendencies towards suicide.  While her thought processes were somewhat slow, she was able to express her thoughts and feelings in an appropriate fashion.  The Veteran's behavior was described as adequate, and she was both pleasant and cooperative.  Personal hygiene was described as "well kept," and her activities of daily living were mostly adequate.

According to the examiner, the Veteran did not exhibit multiple mental disorders.  Rather, the only psychopathology noted was of a mild cognitive impairment with features of anxiety and occasional irritability and depression, which was quite common in traumatic brain injury sufferers.

On mental status examination, the Veteran's behavior was adequate.  She was appropriately dressed and adequately groomed, and maintained good personal hygiene.  The Veteran's posture and psychomotor movements were within normal limits, and she made good eye contact with the interviewer.  According to the examiner, the Veteran's speech, while somewhat slow, was both spontaneous and productive.  Prosody was maintained, and there was no evidence of any dysarthria.  Nor was there evidence of either hallucinations or delusions.  No phobic or ritualistic behavior was detected or reported, and the Veteran's mood was normal, though at times somewhat apprehensive due to the structure and demands of the interview situation.  Affect was appropriate to thought content, and the Veteran denied both suicidal and homicidal ideation, intention, or plan.  Thought processes were logical and coherent, though at times slow, with the Veteran requiring some goal redirection.  Cognitive functions were considered mildly to moderately impaired in the areas of concentration and attention, though the Veteran was well oriented to person, place, time, and purpose.  At the time of examination, the Veteran did not need any reminders.  While the Veteran displayed mild memory dysfunction, this was mostly linked to concentration and attention difficulties.  Moreover, both insight and judgment were well preserved.  The pertinent diagnosis noted was mild cognitive disorder, not otherwise specified, due to traumatic brain injury, with a Global Assessment of Functioning Score of 65.

On VA neurologic examination, likewise conducted in October 2010, it was once again noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran indicated that, shortly following her inservice motor vehicle accident, she had developed headaches and problems with seizures.  According to the Veteran, her seizures began as a prodrome of not feeling good in some vague fashion, following which she experienced an "absence seizure," during the course of which she would stare for maybe up to ten seconds, and drop any object she might be holding.  When questioned, the Veteran indicated that her seizures had not responded well to medication.  However, her seizures had decreased in frequency such that she experienced a seizure only about once a week.  Significantly, according to the Veteran, she had never experienced a generalized seizure, and continued to drive.  

On the traumatic brain injury inventory, the Veteran's condition appeared to have stabilized.  Reportedly, the Veteran experienced headaches two to three times a week lasting for approximately two hours which were not severe, and which most resembled a tension-type headache.  The Veteran indicated that she occasionally felt lightheaded.  However, she denied any problem with weakness or sleep disturbance.  Fatigue was present at various times, though the Veteran denied any problems with malaise.  No balance problems were in evidence, and the Veteran displayed no speech or swallowing difficulties.  The Veteran denied any hearing problems or tinnitus, and similarly denied any decrease in sense of taste or smell.  However, she did report some hypersensitivity to light.

On physical examination, the Veteran's speech was clear, and her sense of smell was intact.  Visual fields were full, as were extraocular movements, and there was no evidence of any nystagmus.  Facial sensation was intact, with no evidence of facial weakness.  Hearing was described as within normal limits, and the Veteran's tongue was in the midline, without atrophy or fasciculation.  The Veteran's extremities showed no evidence of any weakness, atrophy, or fasciculation.  Strength was 5/5 throughout, and muscle tone was normal.  The Veteran's gait showed no evidence of any spasticity, and deep tendon reflexes were 1+ and equal.  Noted at the time of examination was that the Veteran's toes were downgoing bilaterally on plantar stimulation.  Sensory examination was normal in all modalities, including vibration, position sense, pain, temperature, and touch.  At the time of examination, there was no evidence of any impairment of the autonomic nervous system.  Motor activity was within normal limits, and visual spatial orientation likewise appeared normal.  At the time of examination, the Veteran was able to communicate by spoken and written language, and to comprehend both spoken and written language.  Consciousness was described as within normal limits.  The pertinent diagnosis noted was post-traumatic epilepsy (absence seizures which are classified as minor seizures) associated with a service-related traumatic brain injury.  

Following a VA fee-basis neuropsychological evaluation in November 2010, it was the opinion of the examiner that the Veteran's test taking effort was within normal limits, and that her premorbid verbal intellect was in the average range.  Within that context, testing revealed a mild inefficiency in basic attention, as well as a significant weakness in sustained attention.  The Veteran's processing speed was impaired, and her fine motor speed low average.  According to the examiner, the Veteran's ability to learn and retain verbal information was average, though she made numerous repetition and intrusion errors suggesting an inefficiency in memory possibly related to her attentional difficulties.  The Veteran's ability to learn and remember nonverbal information was described as generally low average, though with intact recognition of information.  Testing revealed intact language skills, as well as intact executive functioning.  

Overall, deficits were noted in the domains of processing speed and attention, the latter of which was thought to have affected the Veteran's verbal memory efficiency.  According to the examiner, the Veteran had what was estimated to be a traumatic brain injury of moderate severity based on her report of post-traumatic amnesia, and had developed a persistent post-traumatic seizure disorder.  However, she denied significant distress due to pain or psychological factors, both of which were commonly reported and known to negatively affect cognitive functioning.  

Effective October 23, 2008, the schedular criteria for the evaluation of service-connected traumatic brain injuries underwent significant revision.  In that regard, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has been concluded, the version of the law or regulation most favorable to the appellant must apply unless Congress or the Secretary provides otherwise.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In the case at hand, it is clear that the schedular criteria which became effective October 23, 2008 are more favorable to the Veteran's claim.  In that regard, the pertinent regulation provides as follows:

There are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal-setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table entitled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Subjective symptoms may be the only residual of traumatic brain injury, or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms which are residuals of traumatic brain injury, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headaches or Meniere's disease, is to be separately evaluated, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Emotional/behavioral dysfunction is to be evaluated under the provisions of 38 C.F.R. § 4.130 (Schedule of Ratings-Mental Disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, emotional/behavioral symptoms are to be evaluated under the criteria in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of traumatic brain injury.  Residuals not listed that are reported on examination are to be evaluated under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and then combined under the provisions of 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table is to be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consideration is to be given to the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, et cetera.

Evaluation of Cognitive Impairment and Subjective Symptoms

The table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.   It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity.  The Consciousness facet, for example, does not provide for an impairment level other than "total," inasmuch as any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is to be assigned where "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation assigned is to be based on the level of the highest facet, as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  

Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, no more than one evaluation is to be assigned based on the same manifestations.  Where the manifestations of two or more conditions cannot be clearly separated, a single evaluation is to be assigned under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, a separate evaluation is to be assigned for each condition.


Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples, and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care which are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in and out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

Note (5):  A veteran whose residuals of traumatic brain injury are rated under a version of 38 C.F.R. § 4.124a, Diagnostic Code 8045, in effect before October 23, 2008, may request review under Diagnostic Code 8045, irrespective of whether his or her disability has worsened since the last review.  VA will review that Veteran's disability rating to determine whether the Veteran may be entitled to a higher disability rating under Diagnostic Code 8045.  A request for review pursuant to this note is to be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review.  However, in no case will the award be effective prior to October 23, 2008.  For purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 CFR § 3.114, where applicable.



Evaluation of Cognitive Impairment and Other Residuals 
of Traumatic Brain Injury Not Otherwise Classified

Facet:  Memory, Attention, Concentration, Executive Functions

Level of Impairment = 0.  Criteria:  No complaints of impairment of memory, attention, concentration, or executive functions.

Level of Impairment = 1.  Criteria:  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.  

Level of Impairment = 2.  Criteria:  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

Level of Impairment = 3.  Criteria:  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Level of Impairment = Total.  Criteria:  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

Facet:  Judgment

Level of Impairment = 0:  Criteria:  Normal.

Level of Impairment = 1.  Criteria:  Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Level of Impairment = 2.  Criteria:  Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

Level of Impairment = 3.  Criteria:  Moderately severe impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Level of Impairment = Total.  Criteria:  Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judgment to avoid dangerous situations or activities.  

Facet:  Social Interaction

Level of Impairment = 0.  Criteria:  Social interaction is routinely appropriate.

Level of Impairment = 1.  Criteria:  Social interaction is occasionally inappropriate.

Level of Impairment = 2.  Criteria:  Social interaction is frequently inappropriate.

Level of Impairment = 3.  Criteria:  Social interaction is inappropriate most or all of the time.

Facet:  Orientation  

Level of Impairment = 0.  Criteria:  Always oriented to person, time, place, and situation.

Level of Impairment = 1.  Criteria:  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

Level of Impairment = 2.  Criteria:  Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

Level of Impairment = 3.  Criteria:  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Level of Impairment = Total.  Criteria:  Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.  

Facet:  Motor Activity (With Intact Motor and Sensory System)

Level of Impairment= 0.  Criteria:  Motor activity normal.

Level of Impairment = 1.  Criteria:  Motor activity normal most of the time, but mildly slow at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).  

Level of Impairment = 2.  Criteria:  Motor activity mildly decreased or with moderate slowing due to apraxia.

Level of Impairment = 3.  Criteria:  Motor activity moderately decreased due to apraxia.

Level of Impairment = Total.  Criteria:  Motor activity severely decreased due to apraxia.

Facet:  Visual Spatial Orientation

Level of Impairment = 0.  Criteria:  Normal.

Level of Impairment = 1.  Criteria:  Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as GPS (global positioning system).

Level of Impairment = 2.  Criteria:  Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS (global positioning system).

Level of Impairment = 3.  Criteria:  Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Level of Impairment = Total.  Criteria:  Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position and space of two different objects, or find the way from one room to another in a familiar environment.  

Facet:  Subjective Symptoms

Level of Impairment = 0.  Criteria:  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are:  mild or occasional headaches, mild anxiety.

Level of Impairment = 1.  Criteria:  Three or more subjective symptoms which mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are:  intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

Level of Impairment = 2.  Criteria:  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings which might be seen at this level of impairment are:  marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Facet:  Neurobehavioral Effects

Level of Impairment = 0.  Criteria:  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are:  irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

Level of Impairment = 1.  Criteria:  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

Level of Impairment = 2.  Criteria:  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

Level of Impairment = 3.  Criteria:  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Facet:  Communication

Level of Impairment = 0.  Criteria:  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

Level of Impairment = 1.  Criteria:  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

Level of Impairment = 2.  Criteria:  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

Level of Impairment = 3.  Criteria:  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Level of Impairment = Total.  Criteria:  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.

Facet:  Consciousness

Level of Impairment = Total.  Criteria:  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.  38 C.F.R. § 4.124a and Part 4, Diagnostic Code 8045 (effective October 23, 2008).

Based on the aforementioned, it is clear that a 40 percent evaluation, but no more, is warranted for the Veteran's service-connected post-traumatic seizure disorder due to traumatic brain injury effective from October 23, 2008.  In that regard, and as noted above, at the time of a VA traumatic brain injury examination in October 2010, the examiner found evidence of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment, sufficient to warrant the assignment of a 2 level of severity for memory, attention, concentration, and executive function.  A higher level of severity of 3 is not warranted, inasmuch as the examiner found no evidence of moderate impairment of memory, attention, concentration, or executive function resulting in moderate functional impairment. 

In like manner, according to the examiner, the Veteran's judgment was within normal limits.  Such a finding warrants a level of severity of 0 for the judgment facet of traumatic brain injury.  Significantly, a higher level of severity of 1 is not indicated, inasmuch as the examiner did not find evidence of mildly impaired judgment.  

The Board notes that, based on examination findings, the examiner determined that the Veteran's social interaction was appropriate.  Such findings warrant a level of severity of 0 for the social interaction facet of traumatic brain injury.  A higher level of severity of 1 is not indicated, inasmuch as the examiner did not find evidence that the Veteran's social interaction was occasionally inappropriate.

In like manner, a level of severity of 0 has been assigned for the orientation facet of traumatic brain injury, inasmuch as, at the time of examination, the examiner determined that the Veteran was always oriented to person, time, place, and situation.  A higher level of severity of 1 is not indicated, inasmuch as the examiner did not find that the Veteran was occasionally disoriented to one of those four aspects (person, time, place, situation) of orientation.  

A level of severity of 0 has been assigned for motor activity, indicating that the examiner found the Veteran's motor activity to be within normal limits.  A higher level of severity of 1 is not indicated, inasmuch as the examiner found no evidence of motor activity which was mildly slowed at times due to apraxia.

Based on examination findings, a level of severity of 0 has been assigned for the visual spatial orientation facet of traumatic brain injury, indicating that the examiner found evidence of normal orientation.  A higher level of severity of 1 is not indicated, inasmuch as the examiner found no evidence of mild impairment of visual spatial orientation.  

A level of severity of 2 has been assigned for the subjective symptoms facet of traumatic brain injury, given that the examiner found evidence of three or more subjective symptoms which moderately interfered with the Veteran's work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of such findings are marked fatigability, blurred or double vision, and/or headaches requiring rest periods during most days.  Significantly, the level of severity of 2 represents the maximum evaluation for the subjective symptoms facet.

A level of severity of 1 has been assigned for the neurobehavioral effects facet of traumatic brain injury, inasmuch as the examiner, at the time of examination, found evidence of one or more neurobehavioral effects which occasionally interfered with workplace interaction, social interaction, or both but which did not preclude them.  A higher level of severity of 2 was not indicated, inasmuch as the examiner did not find evidence of one or more neurobehavioral effects which frequently interfered with workplace interaction, social interaction, or both, but which did not preclude them.

A level of severity of 0 was assigned for the communications facet of traumatic brain injury, inasmuch as the examiner found that the Veteran was able to communicate both by spoken and written language (express communication), and to comprehend both spoken and written language.  A higher level of severity of 1 is not indicated, given that the examiner found no evidence that comprehension or expression, or both, of either spoken or written language was occasionally impaired.  

Finally, given the fact that, at the time of examination, the Veteran's consciousness was determined to be normal, a finding of "total" impairment could not be assigned for the consciousness facet of the Veteran's service-connected traumatic brain injury.  

As noted above, the evaluation assigned for cognitive impairment and other residuals of traumatic brain injury not otherwise classified is based upon the highest level of severity for any of the 10 facets noted as determined by examination.  Only one evaluation is assigned for all the applicable facets.  In that regard, and based on the aforementioned evidence, a 40 percent evaluation, but no more, for the Veteran's service-connected post-traumatic seizure disorder due to traumatic brain injury is warranted effective from October 23, 2008, the date of the revised regulations governing the evaluation of service-connected traumatic brain injury.  This evaluation is assigned based upon a highest severity level of 2, which has been assigned for the facets of memory, attention, concentration, and executive functions; and subjective symptoms.  An evaluation in excess of 40 percent is not warranted, inasmuch as, based on the objective evidence of record, the Veteran does not exhibit a level of impairment of 3 for any of the specified facets of traumatic brain injury.

Turning to the issue of an initial evaluation in excess of 10 percent for service-connected hypothyroidism, the Board notes that, where, as in this case, an appeal stems from an initial rating, VA must frame and consider the issue as to whether separate or "staged" ratings may be assigned for any or all of the retroactive period from the effective date of the grant of service connection to a prospective rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In the case at hand, in a rating decision of February 2004, the RO granted service connection (and a 10 percent evaluation) for hypothyroidism.  The Veteran voiced his disagreement with the assignment of that 10 percent evaluation, and the current appeal ensued.  

During the course of VA outpatient treatment in October 2002, the Veteran denied any skin and/or hair changes consistent with severe hypothyroidism.  Further noted was that the Veteran was receiving Synthroid for treatment of her service-connected hypothyroidism.

At the time of subsequent VA outpatient treatment in April 2003, the Veteran indicated that she had gained weight, and that she felt that her thyroid level might be low.  Once again, the Veteran denied any skin and/or hair changes consistent with severe hypothyroidism.  

On VA endocrine examination in December 2003, the Veteran indicated that she took Levothyroxine on a daily basis.  Moreover, recent thyroid function studies conducted in April 2003 reportedly showed that her thyroid stimulating hormone was very low.  According to the examiner, this would suggest that the Veteran might not need Levothyroxine in the dosage she had been receiving.  On physical examination, the right lobe of the Veteran's thyroid was barely palpable.  Moreover, the examiner was unable to feel any thyroid mass on the left side of the Veteran's neck.  The clinical impression was status post excision of the left lobe of the thyroid for a nodule, with no complications, under treatment with Levothyroxine for hypothyroidism.

At the time of a subsequent VA endocrine examination in May 2007, it was noted that the Veteran's claims folder was available, and had been reviewed.  Reportedly, the Veteran's hypothyroidism had begun in the 1990's, following which she underwent a subtotal left thyroidectomy and was placed on thyroid supplementation.  

On physical examination, the Veteran complained of some fatigue.  However, her mental faculties were within normal limits.  At the time of examination, there was no evidence of any neurologic, cardiovascular, or gastrointestinal symptomatology.  According to the examiner, the Veteran was currently taking Synthroid, and experiencing no side effects.  Nor was there any evidence of pressure symptoms, such as hoarseness of the voice or swallowing difficulty.  According to the Veteran, she had experienced some problems with cold sensitivity, and had gained approximately 20 pounds in the last year.  However, she denied any problems with constipation.  Physical examination of the Veteran's thyroid showed it to be of normal size.  The Veteran's blood pressure was 130/80, and there was no evidence of any visual abnormalities.  Muscle strength was fair plus, with no evidence of any tremors, and no myxedema.  The pertinent diagnosis noted was status post subtotal thyroidectomy with resultant hypothyroidism, on Synthroid supplementation.  According to the examiner, the Veteran's hypothyroidism was considered to be active.

In an addendum to the aforementioned VA examination dated in June 2007, it was noted that the Veteran had reported no change in her condition over the course of the past three to four weeks. 

In correspondence of September 2010, the Veteran's private physician indicated that he had been treating her for hypothyroidism with Synthroid.

As of the time of a recent VA endocrine examination in late September 2010, it was noted that the Veteran's claims folder was available, and had been reviewed.  When questioned, the Veteran reported fatigability as 3/4 on a scale of 1 to 10 with medication.  However, according to the Veteran, when she did not take her medication, her fatigability was between 9 and 10.  On mental assessment, the Veteran was alert and well oriented, with no evidence of any mental deficit.  Her cardiovascular status was described as within normal limits, with no evidence of any hypertension.  According to the Veteran, she had in the past undergone a left thyroidectomy, and was currently receiving Synthroid for treatment of her hypothyroidism.  When questioned, the Veteran denied any symptoms related to pressure on the larynx or esophagus.  She similarly denied any heat intolerance, though she did report some cold intolerance.  When further questioned, the Veteran denied any problems with constipation, and similarly denied any significant weight gain or loss.  

On physical examination, the Veteran's thyroid gland remained palpable on the right side.  The Veteran's pulse was 64, and her blood pressure 118/64.  At the time of examination, there was no evidence of any change in visual acuity.  Muscle strength was within normal limits, described as equal in all extremities.  There was no evidence of any tremor or myxedema, nor was there evidence of other residuals of thyroid disease, such a hair loss, hair thinning, or brittle nails.  The pertinent diagnosis noted was hypothyroidism, which remained active. 

In an addendum to the aforementioned VA endocrine examination dated in January 2012, it was noted that a review of the Veteran's clinical record indicated that the Veteran's thyroid biopsy showed no significant pathology, and was essentially within normal limits.  Moreover, the Veteran was currently being treated with medication, and her laboratory studies were within normal limits.  Under the circumstances, it was felt that the Veteran was not precluded from any gainful occupation, to include a sedentary occupation, due solely to her service-connected thyroid condition.  

Pursuant to applicable law and regulation, the 10 percent evaluation currently in effect for the Veteran's service-connected hypothyroidism contemplates the presence of fatigability, or a need for continuous medication for control.  An increased, which is to say, 30 percent evaluation, would require demonstrated evidence of fatigability, constipation, and mental sluggishness, with a 60 percent evaluation requiring evidence of muscular weakness, mental disturbance, and weight gain.  38 C.F.R. § 4.119 and Part 4, Diagnostic Code 7903 (2011).  

Based on the aforementioned, it is clear that the 10 percent evaluation currently in effect for the Veteran's service-connected hypothyroidism is appropriate, and that an increased rating is not warranted.  This is particularly the case given the fact that, while the Veteran experiences some fatigability, and has been receiving medication on a continuous basis for control of her service-connected hypothyroidism, she has specifically denied any problems with constipation, and shows no evidence of mental sluggishness.  Moreover, while in May 2007, the Veteran indicated that she had gained approximately 20 pounds over the course of the previous year, as of the time of a more recent VA examination in September 2010, the Veteran denied any significant weight gain or loss.  Under the circumstances, and as noted above, the 10 percent evaluation currently in effect for service-connected hypothyroidism is appropriate.  Accordingly, the Veteran's claim for increase must be denied.  

In reaching this determination, the Board has given due consideration to the holding of the United States Court of Appeals for Veterans Claims (Court) in Hart v. Mansfield, 21 Vet. App. 505 (2007), addressing the issue of whether it is appropriate to apply "staged" ratings when assigning an increased rating in a manner similar to what is done at the initial rating stage pursuant to the Court's holding in Fenderson v. West, 12 Vet. App. 119 (1999).  However, in the case at hand, it would appear that, over the course of the Veteran's current appeal, symptomatology attributable to her service-connected hypothyroidism has been appropriately rated.  Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected hypothyroidism and post-traumatic seizure disorder due to traumatic brain injury is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  


ORDER

An evaluation in excess of 40 percent for post-traumatic seizure disorder due to traumatic brain injury from October 23, 2008 is denied.

An initial evaluation in excess of 10 percent for hypothyroidism is denied.


REMAND

In addition to the above, the Veteran in this case seeks an evaluation in excess of 20 percent for her service-connected post-traumatic seizure disorder due to traumatic brain injury for the period from March 24, 2003 to October 23, 2008.  However, a review of available evidence raises some question as to the severity of the Veteran's service-connected seizure disorder due to traumatic brain injury during that period. 

In that regard, at the time of a VA neurologic examination in January 2003, it was noted that medication prescribed for the Veteran's service-connected seizure disorder was providing "good control."  However, at the time of a subsequent VA general medical/neurologic examination in September 2003, the Veteran indicated that, in addition to her "momentary" seizures, which had been described as "partial complex seizures," she had been experiencing a number of "spells" which were markedly different.  According to the Veteran, her typical seizures were generally momentary, and consisted of her "going blank" for a few seconds or minutes, and then promptly recovering.  However, over the course of the past eight (or 18) months, she had reportedly experienced a total of approximately five of the aforementioned "spells," during the course of which she became either completely nonfunctional or unconscious, such that she could not drive, and needed someone to take her home.  Significantly, in correspondence of mid-December 2006, the Veteran's private physician described her as being "extremely stressed," with episodes of panic attacks and seizures and occasional depression, for which he had prescribed sedatives and anticonvulsants.

The Board observes that, at the time of a subsequent VA neurologic examination in May 2007, the Veteran described "little seizures" which occurred on a daily basis, and which did not much interfere with her day-to-day schedule.  However, she additionally described "passing out" episodes of grand mal seizures which occurred once every 2 to 3 months, with the most recent episode occurring in December 2006.  The pertinent diagnosis noted at the time of that examination was grand mal seizure disorder.  Significantly, during the course of a subsequent VA neurologic examination the following month, the Veteran described a mixed seizure disorder consisting of small partial complex seizures, as well as grand mal seizures "with an aura of impending doom," during the course of which she would typically lose consciousness for a few minutes, and experience a postictal feeling of fatigue, weakness, and dizziness necessitating rest for several hours.  The pertinent diagnosis noted was of an uncontrolled seizure disorder, mixed partial complex and major, with reported loss of consciousness.  

Based on the aforementioned, it is unclear whether the Veteran experiences petit mal and/or grand mal seizures, or, perhaps, a combination of the two.  Moreover, it is similarly unclear how often the Veteran experiences the aforementioned seizure activity.  Under the circumstances, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for an increased evaluation for the period from March 24, 2003 to October 23, 2008. 

Accordingly, the case is REMANDED to the RO/AMC for the following action:  

1.  The Veteran's entire claims folder should be furnished to a VA neurologist who has not heretofore seen or evaluated the Veteran.  Following a review of all pertinent evidence of record for the period from March 24, 2003 to October 23, 2008, that neurologist should offer an opinion regarding the nature and severity of the Veteran's service-connected seizure disorder.  More specifically, the examiner should specifically comment regarding whether the Veteran was suffering from petit mal and/or grand mal seizures, and, if so, the frequency of those seizures during the period from March 24, 2003 to October 23, 2008.  All such information and opinions, when obtained, should be made a part of the Veteran's claims folder.  

2.  The RO/AMC should then readjudicate the Veteran's claim for an evaluation in excess of 20 percent for a post-traumatic seizure disorder due to traumatic brain injury for the period from March 24, 2003 to October 23, 2008.  Should the benefit sought on appeal remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of the most recent SSOC in January 2012.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




	                     ______________________________________________
	KELLI A. KORDICH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


